NUMBER 13-13-00322-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

       IN THE INTEREST OF C.A.S. AND J.M.S. II, CHILDREN
____________________________________________________________

             On appeal from the 105th District Court
                   of Nueces County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
       Before Chief Justice Valdez and Justices Rodriguez and Garza
                     Memorandum Opinion Per Curiam

      On August 14, 2013, appellant was notified that he failed to request the reporter’s

record and that, unless the defect was cured within ten days, the Court would consider

and decide those issues or points that do not require a reporter’s record for a decision.

See Tex. R. App. P. 37.3(c). Appellant did not respond to the notice and on September

4, 2013, appellant was advised that the brief was due on October 4, 2013.

      On October 23, 2013, the Clerk of the Court notified appellant that the brief had not

been timely filed and that the appeal was subject to dismissal for want of prosecution
under Texas Rule of Appellate Procedure 38.8(a)(1) unless, within ten days from the date

of receipt of the Court’s letter, appellant reasonably explained the failure and how the

appellee was not significantly injured by the appellant's failure to timely file a brief. The

notice was sent to appellant's last known forwarding address; however, the notice was

returned unclaimed and no response has been filed.

       Texas Rule of Appellate Procedure 9.1(b) requires unrepresented parties to sign

any document filed and "give the party's mailing address, telephone number, and fax

number, if any." See TEX. R. APP. P. 9.1(b). Appellant has neither provided this Court

with a forwarding address nor taken any other action to prosecute this appeal.

       Rule 42.3 permits an appellate court, on its own initiative and after giving ten days'

notice to all parties, to dismiss the appeal for want of prosecution or for failure to comply

with a requirement of the appellate rules. See id. 42.3(b), (c). Rule 2 authorizes an

appellate court to suspend a rule's operation in a particular case to expedite a decision.

See id. 2.

       Given the length of inactivity in this appeal and this court's inability to give effective

notice to appellant during the period of inactivity, we suspend Rule 42.3's requirement of

ten days' notice to all parties, and dismiss the appeal on our own motion. Accordingly,

the appeal is DISMISSED FOR WANT OF PROSECUTION. See id. 38.8(a), 42.3(b),(c).



                                                                   PER CURIAM


Delivered and filed the 5th
day of December, 2013.



                                               2